United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                    UNITED STATES COURT OF APPEALS               April 17, 2003

                         FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                     Clerk



                             No. 02-30882

                           Summary Calendar




               IN THE MATTER OF:    JOHNSON PROPERTIES INC

                                   Debtor

                       - - - - - - - - - - - - -

     GREG WILLIAMS; JIM BIDDIX, Estate of;
     MARTHA BIDDIX, Estate of,

                                            Appellants,

                                     v.

     MARTIN SCHOTT,

                                            Appellee.

            ______________________________________________

         Appeal from the United States District Court for the
               Middle District of Louisiana, Baton Rouge
                              (01-CV-875)
            ______________________________________________


Before BARKSDALE, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellants seek review of the district court’s dismissal of


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
their appeal from the result of an adversary proceeding in the

bankruptcy court. Dissatisfied with the amounts awarded to them in

the adversary proceedings for their pre- and post-petition claims,

they   sought    an   appeal   to   the       district   court.    However,     the

bankruptcy court approved the trustee’s plan for disposition of the

assets and payment to creditors (including appellants).                         The

trustee plan had been confirmed and executed, the assets of the

debtor sold,     and   payments     to    creditors      made   pursuant   to   the

trustee’s   confirmed plan.         The bankruptcy case was closed during

the    pending   of    appellants’       appeal     to   the    district   court.

Significantly, appellants sought no stay of the bankruptcy court’s

order approving and confirming the plan.                  The plan having been

fully executed, the district court dismissed the appeal as moot.

We agree that appellants’ claims become moot.                   We have reviewed

appellants’ arguments and the record and find no merit to any of

appellants’ arguments in support of their claim that this appeal

has not been rendered moot.              Accordingly, the judgment of the

district court is

                                                                      AFFIRMED.




                                          2